      Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                                CRIMINAL ACTION

 VERSUS                                                                  NO. 09-57

 JOHN DELCO                                                              SECTION M (3)



                                         ORDER & REASONS

           Before the Court is the emergency COVID-19 motion of defendant John Delco for

reconsideration.1      The government opposes the motion.2               Having considered the parties’

memoranda, the record, and the applicable law, the Court issues this Order & Reasons denying

Delco’s motion because he did not fully exhaust his administrative remedies as required by

statute.

I.         BACKGROUND

           On June 3, 2009, Delco, without a plea agreement, pleaded guilty to the following counts

of the indictment filed against him: Count 3, conspiracy to distribute less than 50 kilograms of

marijuana; Counts 4, 5, and 7, distribution of less than 100 grams of marijuana; Counts 8, 9, 12,

and 14, convicted felon in possession of a firearm; and Counts 11 and 13, distribution of less

than 100 grams of heroin.3 On September 9, 2009, the Court sentenced Delco to imprisonment

for 60 months as to Counts 3, 4, 5, and 7; 120 months as to Counts 8, 9, 12, and 14; and 210

months as to Counts 11 and 13, to be served concurrently.4 Delco is presently incarcerated at the

Federal Medical Center in Butner, North Carolina (“FMC Butner”), operated by the Bureau of


           1
          R. Doc. 230.
           2
          R. Doc. 233.
        3
          R. Doc. 118 at 1-5.
        4
          R. Doc. 57. The sentence was imposed before the case was reassigned to this section of court upon the
confirmation of the undersigned. R. Doc. 196.
         Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 2 of 7




Prisons (the “BOP”). His projected release date is January 15, 2024.5

          On May 11, 2020, due to the outbreak of the COVID-19 pandemic, Delco submitted to

the BOP a request for compassionate release pursuant to the First Step Act, explaining that he

has hypertension (one of the COVID-19 risk factors identified by the Centers for Disease Control

(“CDC”)), and requesting that he be placed in home confinement or a halfway house.6 On May

18, 2020, the FMC Butner warden informed Delco that his request was denied because he did not

meet the criteria for a reduction in sentence in accordance with guidelines established under BOP

“Program Statement 5050.50,” specifically, he did not meet the criteria under “Debilitated,”

explaining that he is “independent of [his] activities of daily living and [his] current medical

conditions are under control.”7 On May 28, 2020, Delco tried again, submitting a request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) or transfer to home confinement

for the remainder of his sentence pursuant to 18 U.S.C. § 3624(c)(2), section 12003(b)(2) of the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-136,

134 Stat. 281 (2020), and the Attorney General’s April 3, 2020 Memorandum to the Director of

the BOP, “Increasing Use of Home Confinement at Institutions Most Affected by COVID-19.”8

Delco represented that he is at risk because he is over the age of 50 (although his records show

he is 49, and does not turn 50 until the end of 2020),9 suffers from hypertension, had back



          5
              Inmate Locator, FED. BUREAU   OF   PRISONS, https://www.bop.gov/inmateloc/ (last accessed on Sept. 17,
2020).
          6
           R. Doc. 219-1 at 22.
          7
            Id. at 19. According to the government’s communications with BOP legal counsel, the BOP also
considered whether Delco was eligible for home confinement in accordance with the Attorney General’s March 26,
2020 memorandum directing the Director of the BOP to prioritize transferring at-risk inmates to home confinement
where appropriate in light of the COVID-19 pandemic. R. Doc. 223 at 5, 7; see Memorandum from the Attorney
General to the Director of the BOP, Prioritization of Home Confinement as Appropriate in Response to COVID-19
Pandemic (Mar. 26, 2020), available at https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf.
The BOP determined that Delco was not a candidate for home confinement because his Prisoner Assessment Tool
Targeting Estimated Risk and Need (“PATTERN”) score indicated he had a medium, rather than minimum, risk of
recidivism. R. Doc. 223 at 7.
         8
           R. Doc. 219-1 at 15.
         9
           Id. at 2.
                                                           2
     Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 3 of 7




surgery in December 2015, has neck and leg nerve damage, and is an African-American male.10

On June 23, 2020, Delco appealed the warden’s denial of his request (according to Delco, the

request was denied on June 19, 2020), arguing that the denial was based on the “old” Program

Statement 5050.50, even though that program statement was updated and amended by the

Attorney General on March 26, 2020.11        On July 2, 2020, the warden denied his appeal,

explaining that Delco was found not to be medically compromised and has a “medium”

PATTERN risk score, and that the Attorney General’s expansion of the BOP’s authority, in order

to address the difficulties associated with the COVID-19 pandemic, was not an amendment to

the program statement.12

       On July 7, 2020, Delco filed an emergency COVID-19 motion for reduction in sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) and request for appointment of legal counsel.13 This

Court denied both requests in its Order & Reasons on August 7, 2020.14 Before the Order &

Reasons was issued, Delco sought an extension of time to file a reply in support of his motion on

the basis that his medical records had not yet arrived from the BOP.15 This motion was denied as

moot since the Court had already issued its Order & Reasons.16 In the present motion, because

his medical records, once received, revealed a previously unknown diagnosis of type II diabetes

mellitus, Delco asks the Court to reconsider its Order & Reasons denying his July 7, 2020

motion.17




       10
          Id. at 15-16.
       11
          R. Doc. 224 at 3.
       12
          Id. at 4.
       13
          R. Doc. 219.
       14
          R. Doc. 226.
       15
          R. Doc. 225.
       16
          R. Doc. 227.
       17
          R. Docs. 230 at 1; 230-1 at 3.
                                               3
       Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 4 of 7




II.     PENDING MOTION

        Delco, proceeding pro se, argues that he is entitled to compassionate release because his

recent diagnosis of type II diabetes mellitus puts him at a higher risk of complications were he to

contract COVID-19.18 He contends that this July 20, 2020 diagnosis, which was unknown to

him until he received his medical records, should be considered new evidence that would allow

for reconsideration of this Court’s prior order.19 If released, Delco stipulates he can live with and

care for his elderly grandfather who was recently diagnosed with Alzheimer’s disease.20

        In opposition, the government argues that the motion is premature because Delco has not

exhausted the statutory administrative requirements for compassionate release.21 In addition,

while the government concedes that this new diagnosis is an “extraordinary and compelling

reason” that could support a reduction in sentence,22 it reasserts its previously-stated positions

that Delco presents a danger to the safety of the community and that this Court lacks the power

to order the BOP to place him with his grandfather.23

III.    LAW & ANALYSIS

        Although Delco frames his present motion as one for reconsideration, it is properly

construed as a new motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) based

on his recent diabetes diagnosis. This is not a case where a defendant submits a second request

for compassionate release highlighting a medical condition known to exist at the time he made a

first request but different from the condition upon which the first request was premised.24 Here,

Delco is asserting a previously unknown basis for compassionate release and, consequently, his


        18
           R. Doc. 230 at 1-3.
        19
           Id. at 1.
        20
           Id. at 8.
        21
           R. Doc. 233 at 5-8.
        22
           Id. at 8.
        23
           Id. at 12.
        24
           R. Doc. 226 at 11-12 n. 30.
                                                 4
     Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 5 of 7




motion should be treated as a new motion, not as one for reconsideration. Regardless, Delco’s

present motion fares no better than his previous motion because he still fails the requirement that

he exhaust administrative remedies.

       “The district court’s jurisdiction to correct or modify a defendant’s sentence is limited to

those specific circumstances enumerated by Congress in 18 U.S.C. § 3582.” United States v.

Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010). Section 3582(c), as amended by the First Step

Act, provides that “[a] court, on a motion by the BOP or by the defendant after exhausting all

BOP remedies, may reduce or modify a term of imprisonment, probation, or supervised release

after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons

warrant such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)(i)). The reduction must also be “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii). “The

Sentencing Commission’s relevant policy statement provides that extraordinary circumstances

exist when the defendant suffers from a terminal illness or ‘serious physical or medical

condition’ that ‘substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.’”

United States v. Perdigao, 2020 WL 1672322, at *1 (E.D. La. Apr. 2, 2020) (quoting U.S.S.G.

§ 1B1.13). The policy statement also provides that a sentence may only be reduced if the court

determines that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g)

requires the court to consider factors such as the nature and circumstances of the charged

offense, the history and characteristics of the defendant, and the nature and seriousness of the

danger to any person or the community at large posed by the defendant’s release. 18 U.S.C.

§ 3142(g).
                                                5
     Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 6 of 7




       Under 18 U.S.C. §3582(c)(1)(A), federal courts “may not modify a term of imprisonment

once it has been imposed [except upon the motion of the BOP or the defendant] after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” The Fifth Circuit recently clarified that

this requirement is not jurisdictional but is a mandatory claim-processing rule. United States v.

Franco, 2020 WL 5249369, at *1-2 (5th Cir. Sept. 3, 2020) (“all requests for compassionate

release must be presented to the [BOP] before they are litigated in the federal courts”). Thus, a

court cannot consider the merits of a motion to reduce or modify a defendant’s sentence until the

defendant demonstrates that his administrative remedies have been exhausted.

       With his present motion, Delco provides no proof that he has applied to the warden at

FMC Butner for a reduction in sentence based on the new information of his diagnosis of type II

diabetes mellitus.25 To be sure, he does not even make a naked assertion that he has done so.

Instead, Delco’s current motion attaches the same information addressing “exhaustion of

administrative remedies” as was attached to his July 7, 2020 motion.26 As explained in the

Court’s August 7, 2020 Order & Reasons, this information did not demonstrate that Delco had

exhausted his administrative remedies with respect to the previous motion based on the medical

conditions then known to him, so the request for compassionate release was not properly before

the Court.27 If this same information constitutes Delco’s predicate for proceeding with his

current motion for reconsideration, it still fails to reflect an exhaustion of administrative

remedies for all the reasons stated in the August 7, 2020 Order & Reasons. However, because

Delco’s current motion is based on his recent diabetes diagnosis, the record before the Court on


       25
          R. Doc. 233 at 8.
       26
          Compare R. Doc. 230-1 at 12-17, with R. Doc. 219-1 at 14-18 & 22.
       27
          R. Doc. 226 at 8-11.
                                                     6
      Case 2:09-cr-00057-BWA-DMD Document 236 Filed 09/21/20 Page 7 of 7




the current motion is materially different from the record the Court considered in conjunction

with his previous motion. See United States v. Bolino, 2020 WL 32461, at *2 (E.D.N.Y. Jan. 2,

2020) (“A court must have the record so that it can determine whether there are material

differences between the application rejected by the BOP and the one placed before the Court; if

there are, then the claim has not been exhausted.”). Nevertheless, on the current record, Delco

makes no showing he has even begun the administrative process with respect to this new medical

condition by making a request to the warden for compassionate release based on his diabetes

diagnosis, much less that he has exhausted his administrative remedies. Therefore, this Court

cannot consider the merits of Delco’s motion at this time.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that John Delco’s emergency motion for reconsideration, construed as

a motion for compassionate release based on the diabetes diagnosis, is denied without prejudice

to his refiling the motion once he achieves one of the two avenues for exhaustion under 18

U.S.C. § 3582(c)(1)(A).



       New Orleans, Louisiana, this 18th day of September, 2020.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
